Citation Nr: 1301477	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  05-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip disorder to include as secondary to residuals of a service-connected left femur fracture.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for a bilateral hip disorder, to include as secondary to a service-connected left femur fracture.  In November 2007, the Board denied service connection for the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court remanded the claim to VA's Appeals Management Center (AMC).  

In May 2012, the Board remanded the claim for further development.  

The Veteran is unrepresented in this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2003, the Veteran filed a claim for service connection for a disability of both hips attributable to the residuals of a service-connected left femur fracture.  

A November 2003 VA compensation examination report mentions the history of a left femur fracture during active service.  There was some limitation of motion of both hips, but X-rays showed that both hips were normal.  No diagnosis was offered with respect to the hips.  In February 2004, the examining doctor reviewed the pertinent medical history and then opined that hip complaints were not likely due to service-connected left femur fracture residuals.  

On the basis of the above-mentioned medical opinion, in March 2004, the RO denied service connection for a bilateral hip disorder, claimed as secondary to service-connected disabilities.  In November 2007, the Board reviewed the case de novo and then denied the claim.  

In June 2009, the Court remanded the case for further development in accordance with instructions contained in a joint motion for remand.  The joint motion stipulated that the Board should have sought clarification where the VA examiner explained that a bilateral hip disability was not caused by a service-connected disability, as that statement suggested the existence of some hip disability.  The parties to the joint motion agreed that clarification of the 2004 VA medical opinion was essential because the Board had denied the claim on the basis that there was no present disability of the hips.  

The Board remanded the case in August 2010.  The Veteran underwent a VA compensation examination in September 2010.  X-rays were normal.  The examiner offered a diagnosis of normal clinical and radiological exam of the hips, as there was no objective evidence of pain and no radiological or other clinical evidence of any existing hip disorder.  

A December 2011 private medical report was received by VA from D.V., D.O.  In the letter, Dr. D.V. indicated that the current impressions included right hip trochanteric bursitis.  Dr. D.V. stated, "It is very likely that the way that the pain in the left knee is altering the way he walks can be giving him problems with his lumbosacral spine and bursitis of his right hip."  This evidence suggested that there had been a material change in the claimed bilateral hip disorder since the most recent VA compensation examination.  Therefore, the Board remanded the claim in May 2012, for another examination and opinion.  

In July 2012, the Veteran underwent a VA orthopedic examination.  Pursuant to the Board's May 2012 remand, the examiner was to perform an orthopedic examination of the bilateral hips, and offer a diagnosis of his bilateral hip disorder, if any.  The examiner was also asked to provide an opinion as to whether it was at least as likely as not that any hip disorder found was caused or aggravated by any service-connected disability.  A rationale was to be given for any conclusion made.  The examiner in this case, performed an orthopedic examination, but did not address Dr. D.V.'s diagnosis of right hip bursitis, did not address the left or right hip findings, indicated that there was no degenerative arthritis documented (although x-rays performed in connection with the examination showed mild narrowing consistent with osteoarthritis), and later provided an opinion in September 2012, related to direct service connection, but did not address whether the Veteran's bilateral hip disorder, if any, was due to, caused by, or aggravated by the Veteran's service-connected left femur fracture, as requested by the May 2012 Board remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet.App. 268 (1998).  This was not done in this examination.  The Veteran needs to be provided another VA orthopedic examination by a different examiner and the appropriate opinion with rationale should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran should thereafter undergo a VA orthopedic examination to determine the nature and etiology of any bilateral hip disorder he may have.  All indicated studies should be performed.  The examiner should review the entire claims folder, specifically the December 2011 diagnosis of right hip bursitis made Dr. D.V., and his/her report should include discussion of the Veteran's documented medical history and assertions.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip disorder, if any, was caused or is aggravated by his service-connected left femur fracture.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of right and/or left hip disorder (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


